Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/JP2017/035304 (filed 09/28/17), which application claims priority to JP 2017-028971 (filed 02/20/18).
	The Preliminary Amendment filed 08/19/19 is entered.
	Claims 1-12 are pending.
	Applicant’s election without traverse of Group I (claims 1-3) in the Reply filed 06/29/22 is acknowledged.
	The Drawings filed 08/19/19 are approved by the examiner.
	The IDS statements filed 08/19/19 and 09/12/19 have been considered.  Initialed copies accompany this action. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 10,655,213. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the above listed claims of US ‘213 are drawn to oxide sintered material (and target) comprising indium, tungsten and zinc.  The instant claims contain the same limitations relating to both the first and second crystal phases, XRD peak limitations and density, and also recites overlapping ranges for the tungsten and zinc atomic ratio.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Instant claims 1-3 are allowable over the prior art of record.
US 2017/0069474 discloses oxide sintered body including indium, tungsten and zinc, wherein the oxide sintered body includes a bixbyite type crystal phase as a main component and has an apparent density of higher than 6.6 g/cm3 and equal to or lower than 7.5 g/cm3, a content rate of tungsten to a total of indium, tungsten and zinc in the oxide sintered body is higher than 0.5 atomic % and equal to or lower than 5.0 atomic %, a content rate of zinc to the total of indium, tungsten and zinc in the oxide sintered body is equal to or higher than 1.2 atomic % and equal to or lower than 19 atomic %, and an atomic ratio of zinc to tungsten is higher than 1.0 and lower than 60 (Abstract; examples).
US 2017/0022602 discloses an oxide sintered body including indium, tungsten and zinc, wherein the oxide sintered body includes a bixbyite type crystal phase as a main component and has an apparent density of higher than 6.5 g/cm3 and equal to or lower than 7.1 g/cm3, a content rate of tungsten to a total of indium, tungsten and zinc is higher than 1.2 atomic % and lower than 30 atomic %, and a content rate of zinc to the total of indium, tungsten and zinc is higher than 1.2 atomic % and lower than 30 atomic % (Abstract).
US 2017/0029933 discloses oxide sintered body including indium, tungsten, and at least one of zinc and tin, wherein the oxide sintered body includes, as a crystal phase, a complex oxide crystal phase including tungsten and at least one of zinc and tin (Abstract).
The above references, however, do not disclose or suggest the instantly claimed limitations relating to the second crystal phase (i.e. major axis diameter, aspect ratio, zinc content).
The remaining references cited on forms PTO-1449 and PTO-892 are considered cumulative to the prior art discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
July 26, 2022